DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “proximal portion” and “distal portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes, that the specification as filed does not recite a distal portion and a proximal portion and it appears the proximal portion and distal portion are defined in terms of a “first wall 330” and a “second wall 332”, respectively, see paragraph [0066].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as originally filed does not provide proper antecedent basis for a “proximal portion” and a “distal portion” as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 19, 21, 24, 29, 31, 33 and 36, the specification as originally filed does not provide adequate written description for the “portions” of the body section that constitutes a “proximal portion” and a “distal portion”, specifically the drawings provide no 
With regards to claims 24 and 36, the specification as originally filed describes a body section that includes “a recess 336 disposed on an external surface thereof which extends from a second wall 332”, see paragraph [0066]. The specification as originally filed does not provide adequate written description support for all configurations of a recess in which it may be defined along the distal portion of the body as stated in the claims.
Claims 20, 22-23, 25-28, 30, 32, 34-35 and 37 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23, 27, 29-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2009/0030501) (Morris) in view of Schmid et al. (US 2006/0020324 A1) (Schmid).
Referring to claims 19 and 21: Morris teaches a device (see figure 1A; paragraphs [0149]-[0151]) fully capable of being configured as a sphincter assist device (see paragraphs 
Schmid teaches a device fully capable of being configured as a sphincter assist device (see figures 3-5), comprising a plurality of interconnected links (see figures 3-4, #30A(1)-(2)), each link including: a body section (see figure 3, #50/62/80/82) having a distal end portion; and a latch cam (see figure 3, #40) including an arm (see figure 3, #42) and a cam member (see figure 44) disposed at a distal portion of the arm, the latch cam arm extending distally from the distal portion of the body section and engageable with an adjacent link of the plurality of links (see 
	Referring to claim 20: Morris, as modified by Schmid, further teaches the latch cam is configured to extend through the channel of the adjacent link of the plurality of links and into the cavity of the adjacent link of the plurality of links (see Morris figures 19-20).
	Referring to claim 22: Morris, as modified by Schmid, further teaches the arm of the latch cam is configured to extend through the channel of the adjacent link of the plurality of links and the cam member is configured to slide along the spring mechanism of the adjacent link of the plurality of links (see Morris figures 19-20).
Referring to claim 23: Morris further teaches a protective sheath enclosing the plurality of links (see paragraphs [0045] and [0541]).
Referring to claim 27: Morris further teaches the spring mechanism defines at least two separate force zones (see figures 19-20; wherein each deflectable element, #431f/432f, make up a separate force zone of the spring mechanism).
Referring to claim 29 and 31: Morris teaches a link (see figure 1A, #14’/16’; figures 19-20, #412) fully capable of being configured for use in a sphincter assist device (see paragraphs [0125] and [0541]), the link comprising: a body section (see figures 19-20, #414f) having a distal portion (see figures 19-20, #428), the body section defining a cavity (see figure 20; paragraph [0246]; wherein the cavity is generally designated by the area encompassing arrows #444 near 
Schmid teaches a device fully capable of being configured as a sphincter assist device (see figures 3-5), comprising a plurality of interconnected links (see figures 3-4, #30A(1)-(2)), each link including: a body section (see figure 3, #50/62/80/82) having a distal end portion; and a latch cam (see figure 3, #40) including an arm (see figure 3, #42) and a cam member (see figure 44) disposed at a distal portion of the arm, the latch cam arm extending distally from the distal portion of the body section and engageable with an adjacent link of the plurality of links (see figures 4A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrally form the latch cam arm taught by Morris to the distal end portion of the body like taught by Schmid such that the latch cam arm extends distally from the distal portion of the body section and is engageable with an adjacent link of the 
	Referring to claim 30: Morris, as modified by Schmid, further teaches the latch cam is configured to extend through a channel of the first adjacent link and into a cavity of the first adjacent link (see Morris figures 19-20).
Referring to claim 32: Morris, as modified by Schmid, further teaches the arm of the latch cam is configured to extend through a channel of the first adjacent link and the cam member is configured to slide along the spring mechanism of the first adjacent link (see Morris figures 19-20).
Referring to claim 37: Morris further teaches the spring mechanism defines at least two separate force zones (see figures 19-20; wherein each deflectable element, #431f/432f, make up a separate force zone of the spring mechanism).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791